Citation Nr: 0526542	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-15 555	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION


This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana that denied the benefit 
sought on appeal.  The veteran, who had active service from 
December 1952 to February 1957, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  

In a decision dated in October 2004, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in an Order dated 
in May 2005, the Court vacated the Board's October 2004 
decision and dismissed the appeal before the Court.


FINDING OF FACT

By the Order of the Court dated May 18, 2005, the Board was 
notified by that the veteran died on March [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.



ORDER

The appeal is dismissed.



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


